Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0346687. 
Regarding claims 1 and 6, Sakaguchi et al. teach, a motor control device (see motor control device, figure 3) for controlling driving of an electric motor (motor M, figure 3) that controls a steering angle of a steering device (as seen in figure 3, current control section is utilized to control an steering angle of the steering device 1 depicted in figure 3), the motor control device comprising a torque sensor configured to detect steering torque acting on a steering member (steering torque Th is an output of the torque sensor which is also depicted in figure 1 [torque sensor 10]), and an electronic control unit (viscoelastic model following control section 120; command value converting section 103) configured to: generate a steering angle command value based on the steering torque by using an equation of motion that is a reference model of the steering device (see paragraphs 91-92, where it can be seen that an equation/model is utilized); control driving of the electric motor so that an actual steering angle follows the steering angle command value (as seen in figure 3, current control section 35 is used to allow the motor to follow the command value); and limit a virtual reaction force that is a reaction force component of the equation of motion (See paragraph 24, where the limit on the virtual shaft force is discussed).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846